
	
		I
		111th CONGRESS
		1st Session
		H. R. 1062
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. McCotter,
			 Mr. Burton of Indiana,
			 Mr. Wilson of South Carolina,
			 Mr. Boozman,
			 Mr. Mack, Mr. Rohrabacher, Mr.
			 Poe of Texas, Mr. Inglis,
			 Mr. Bilirakis,
			 Mr. Gallegly,
			 Mr. Goodlatte,
			 Mr. Sam Johnson of Texas,
			 Ms. Foxx, Mrs. Myrick, Mr.
			 Miller of Florida, Mr.
			 Lamborn, Ms. Fallin, and
			 Mrs. Lummis) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to provide
		  for the establishment and implementation of a system to verify that persons who
		  receive United States foreign assistance funds are not affiliated with or do
		  not support foreign terrorist organizations or do not otherwise commit or
		  support acts of international terrorism, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the United
			 States Foreign Assistance Partner Vetting
			 System Act of 2009.
		2.Findings; sense
			 of Congress; statement of policy
			(a)FindingsCongress finds that—
				(1)current measures to ensure the vetting of
			 recipients and subrecipients to ensure that United States foreign assistance is
			 not distributed to persons who are affiliated with or support foreign terrorist
			 organizations or who otherwise commit or support acts of international
			 terrorism are insufficient to secure the interests and citizens of the United
			 States at home and abroad;
				(2)it has been reported that the United States
			 Agency for International Development has previously disbursed foreign
			 assistance funds to the Hamas-linked Islamic University in Gaza, where
			 Palestinian police had arrested five Iranians who were allegedly making rockets
			 and explosives;
				(3)it has been reported that in 2006 the
			 United States Agency for International Development gave $2,300,000 in aid to
			 Al-Quds University, which is linked to the Hamas terrorist organization and had
			 held celebrations in honor of the man credited with designing and building the
			 first suicide bomb belts;
				(4)in 2006, the United States Embassy in
			 Bosnia discovered that a recipient of grant assistance from the United States
			 Agency for International Development in Bosnia had been on a terrorism
			 watch list since May 1997;
				(5)it has been reported that the United States
			 Agency for International Development distributed aid to a man in Pakistan who
			 was later sentenced to four years in prison for making false statements
			 regarding his ties to a follower of Osama bin Laden, the leader of the
			 terrorist group known as Al-Qaeda;
				(6)it has been reported that the United States
			 Agency for International Development distributed funds to the Islamic American
			 Relief Agency, a domestic charity which was later identified by the Department
			 of the Treasury as a specially designated global terrorist organization that
			 had engaged in transactions for the benefit of terrorists affiliated with
			 Al-Qaeda and the Taliban;
				(7)measures to prevent the territory,
			 resources, and financial services of the United States from being used to
			 commit terrorist acts and to protect them from such acts should include a
			 system for the vetting of recipients and subrecipients to ensure that United
			 States foreign assistance is not distributed to persons who are affiliated with
			 or support foreign terrorist organizations or who otherwise commit or support
			 acts of international terrorism; and
				(8)an inspector general’s audit of USAID West
			 Bank/Gaza, monitoring the implementation of Executive Order 13324 (relating to
			 blocking property and prohibiting transactions with persons who commit,
			 threaten to commit, or support acts of international terrorism), revealed that
			 improved vetting procedures, and the consistent use of antiterrorism clauses
			 and certifications would effectively safeguard United States foreign assistance
			 funding distributed through the United States Agency for International
			 Development from reaching persons who are affiliated with or support foreign
			 terrorist organizations or who otherwise commit or support acts of
			 international terrorism.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)combating the
			 financing of acts of international terrorism is essential to safeguarding the
			 interests of the territory of the United States, its citizens, and its
			 interests abroad;
				(2)threats of acts of
			 international terrorism committed by foreign terrorists, including the
			 terrorist attacks committed on September 11, 2001, in New York and Pennsylvania
			 and against the Pentagon, acts recognized and condemned in United Nations
			 Security Council Resolutions 1269 (October 19, 1999) and 1368 (September 12,
			 2001), and the continuing and immediate threat of further attacks on United
			 States citizens and the United States constitute a threat to United States
			 national security;
				(3)the Secretary of State should certify that
			 United States foreign assistance is secured from disbursement to persons who
			 are affiliated with or support foreign terrorist organizations or who otherwise
			 commit or support acts of international terrorism; and
				(4)securing United States taxpayer funds from
			 disbursement to persons who are affiliated with or support foreign terrorist
			 organizations or who otherwise commit or support acts of international
			 terrorism requires—
					(A)a system for the
			 vetting of persons and entities that are receiving or administering United
			 States foreign assistance funds to ensure that such persons and entities are
			 not affiliated with or do not support foreign terrorist organizations or do not
			 otherwise commit or support acts of international terrorism;
					(B)certifications by
			 persons and entities receiving or administering United States foreign
			 assistance funds that such persons and entities will not commit or support acts
			 of international terrorism; and
					(C)inclusion of
			 antiterrorism clauses in contracts, grants, and cooperative agreements.
					(c)Statement of
			 PolicyIt is the policy of
			 the United States to protect the people, property, and territory of the United
			 States against acts of international terrorism through the implementation of a
			 system to verify that persons who receive United States foreign assistance
			 funds do not commit or support acts of international terrorism.
			3.Vetting system for
			 United States foreign assistancePart III of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2351 et seq.) is amended by adding at the end the following new
			 chapter:
			
				4Vetting system for
				United States foreign assistance 
					671.DefinitionsIn this chapter:
						(1)Act of
				international terrorismThe term act of international
				terrorism means an act—
							(A)which is violent or dangerous to human
				life, property, or infrastructure; and
							(B)which appears to be intended—
								(i)to
				intimidate or coerce a civilian population;
								(ii)to
				influence the policy of a government by intimidation or coercion; or
								(iii)to affect the
				conduct of a government by mass destruction, assassination, kidnapping, or
				hostage-taking.
								(2)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
							(A)the Committee on
				Foreign Affairs and the Committee on Appropriations of the House of
				Representatives; and
							(B)the Committee on
				Foreign Relations and the Committee on Appropriations of the Senate.
							(3)Foreign terrorist
				organizationThe term
				foreign terrorist organization means an organization designated as
				a foreign terrorist organization by the Secretary of State in accordance with
				section 219(a) of the Immigration and Nationality Act (8 U.S.C.
				1189(a)).
						(4)PersonThe term person means any
				individual, organization, or other private or government entity, and includes a
				partnership, institution, association, corporation, or other organization,
				group, or subgroup.
						(5)Person who
				receives United States foreign assistance fundsThe term person who receives United
				States foreign assistance funds means a person who is a grantee,
				subgrantee, contractor, subcontractor, awardee or sub-awardee, or any other
				person, including international organizations, as determined by the Secretary
				of State, who is receiving United States foreign assistance funds.
						(6)SupportThe term support means, with
				respect to an act of international terrorism, the provision of material support
				or resources, including by means of currency or monetary instruments or
				financial securities, financial services, lodging, safehouses, false
				documentation or identification, communications equipment, facilities, weapons,
				lethal substances, explosives, transportation, and other physical assets, but
				such term does not include the provision of medicine or religious
				materials.
						(7)United States
				foreign assistanceThe term United States foreign
				assistance means—
							(A)assistance
				authorized under this Act;
							(B)assistance
				authorized under the FREEDOM Support Act (22 U.S.C. 5801 et seq.), the Support
				for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.), the
				Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7501 et seq.), the United
				States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22
				U.S.C. 7601 et seq.), the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et
				seq.); and
							(C)assistance
				authorized under any other provision of law that is classified under
				International Affairs Budget Function 150 for bilateral economic assistance
				administered by the Department of State or the United States Agency for
				International Development or for assistance provided through the Overseas
				Private Investment Corporation or the Trade and Development Agency.
							672.Prohibition on
				United States foreign assistanceFor fiscal year 2010 and each subsequent
				fiscal year, United States foreign assistance funds may not be provided to
				persons who are affiliated with or support foreign terrorist organizations or
				who otherwise commit or support acts of international terrorism, as determined
				pursuant to the vetting system established under section 673.
					673.Vetting system
				to ensure United States foreign assistance is not used for terrorist
				activities
						(a)Establishment of
				systemNot later than June
				30, 2010, the Secretary of State, in consultation with the Administrator of the
				United States Agency for International Development, shall establish and
				implement in accordance with the requirements of this section a system to
				verify that persons who receive United States foreign assistance funds are not
				affiliated with or do not support foreign terrorist organizations or do not
				otherwise commit or support acts of international terrorism.
						(b)Elements of
				systemThe system required under subsection (a) shall contain the
				following elements:
							(1)Collection of
				information
								(A)In
				generalCollection of the
				information described in subparagraph (B) with respect to persons who receive
				United States foreign assistance, including individuals who are directors,
				officers, or other officials, or are otherwise employed by such person for the
				specific project for which the person is applying for funding.
								(B)Information
				describedThe information referred to in subparagraph (A)
				includes the name, date of birth, place of birth, country of origin, Social
				Security Number or other identification type or number, nationality,
				residential address, mailing address, phone number, electronic mail (e-mail)
				address, and organizational affiliations of the personnel.
								(C)ExceptionThe
				Secretary of State may modify the type and amount of information collected from
				non-United States persons who receive United States foreign assistance pursuant
				to this paragraph if collection of all or part of the information described in
				subparagraph (B) with respect to the personnel of such person is impracticable
				due to a lack of local administrative resources or facilities resulting
				in—
									(i)a lack of official
				records from which identifying information might be collected or verified;
				or
									(ii)deficiencies in
				official records from which identifying information might be collected or
				verified.
									(2)Vetting of
				informationVetting of
				information collected under paragraph (1) against appropriate United States
				Government databases to ensure that persons who receive United States foreign
				assistance—
								(A)are not affiliated
				with or do not support foreign terrorist organizations; or
								(B)do not otherwise
				commit or support acts of international terrorism.
								(3)Certification by
				personCertification by
				persons who receive United States foreign assistance funds that such persons
				are not affiliated with or do not support foreign terrorist organizations or do
				not otherwise commit or support acts of international terrorism and that such
				persons have taken all reasonable steps to ensure that persons employed by such
				persons for the specific project for which such persons are applying for
				funding are not affiliated with or do not support foreign terrorist
				organizations or do not otherwise commit or support acts of international
				terrorism.
							(4)Administrative
				provisionsAdministrative
				provisions to ensure that contracts, grants, cooperative agreements, or any
				other similar instruments contain provisions specifying the obligations under
				this chapter of persons who receive United States foreign assistance
				funds.
							(c)Review by
				Comptroller General
							(1)In
				generalThe Comptroller
				General of the United States shall carry out an annual review of the use of
				United States foreign assistance funds to ensure compliance with the
				requirements of this section. The Secretary of State, the Administrator of the
				United States Agency for International Development, and the heads of other
				United States Government departments and agencies who receive or administer
				United States foreign assistance funding shall make available to the
				Comptroller General all relevant documents, records, and other information, as
				appropriate, for purposes of carrying out the review.
							(2)ReportNot
				later than June 30, 2011, and June 30, 2012, the Comptroller General of the
				United States shall submit to the appropriate congressional committees a report
				on the findings of the review carried out under paragraph (1). The report shall
				be submitted in unclassified form, but may contain a classified annex, if
				appropriate.
							(d)ReportNot later January 1, 2011, and annually
				thereafter, the Secretary of State, in consultation with the Administrator for
				the United States Agency for International Development, shall submit to the
				appropriate congressional committees a report describing the status of the
				implementation of this section, including an assessment of the effectiveness of
				the vetting procedures under this section and recommendations for improvements
				and comparisons with best practices. The report required under this subsection
				shall be submitted in conjunction with the annual budget request submitted by
				the President to Congress under section 1105 of title 31, United States
				Code.
						674.Information and
				procedural safeguards relating to denials of United States foreign
				assistance
						(a)In
				generalThe Secretary of State shall ensure that persons who are
				denied United States foreign assistance funds, as determined pursuant to the
				vetting system established under section 673, are provided the information and
				afforded the procedural safeguards described in subsection (b).
						(b)Information and
				procedural safeguardsA person referred to in subsection (a)
				shall be—
							(1)provided as
				comprehensive and detailed a written explanation of the basis for the
				determination as the national security interests of the United States and other
				applicable law permit;
							(2)provided a
				reasonable opportunity to reply in writing to the determination, and to request
				a review of the determination by the panel described in paragraph (4) of this
				subsection;
							(3)provided written
				notice of and reasons for the results of the review, the identity of the
				deciding authority, and written notice of the right to appeal to the panel
				described in paragraph (4) of this subsection;
							(4)provided an
				opportunity to appeal in writing to a panel, appointed by the Secretary of
				State, which shall be comprised of at least three members, who are qualified
				for access to all information upon which this determination is based through
				appropriate clearance procedures, and the decisions of which shall be in
				writing; and
							(5)provided an
				opportunity to appear personally and to present relevant documents, materials,
				and information before the panel described in paragraph (4) of this
				subsection.
							(c)No private cause
				of actionNothing in this section shall be construed to create a
				private cause of action for damages or injunctive relief.
						(d)Regulations;
				additional review proceedingsThe Secretary of State and the
				Administrator of the United States Agency for International Development shall
				promulgate regulations to implement this section and, at their sole discretion
				and as resources and national security considerations permit, may provide
				additional review proceedings beyond those required under subsection
				(a).
						(e)Special
				certification To modify procedural safeguardsIf the Secretary of
				State certifies to the appropriate congressional committees that a procedure
				set forth in this section cannot be made available in a particular case without
				damaging the national security interests of the United States by revealing
				classified information, the procedure shall not be made available in such
				case.
						(f)Compliance with
				Freedom of Information Act and Privacy Act requirements
							(1)In
				generalRecords in the system of records maintained for purposes
				of this chapter shall be made available only in accordance with section 552 of
				title 5, United States Code (commonly referred to as the Freedom of
				Information Act), and section 552a of title 5, United States Code
				(commonly referred to as the Privacy Act). The classification of
				any record provided by an agency for inclusion in or use by the system of
				records maintained for purposes of this chapter shall not be modified by reason
				of its inclusion in or use by such system of records.
							(2)DefinitionsIn
				this section, the terms agency, record, and
				system of records have the meanings given such terms in section
				552a(a) of title 5, United States Code.
							675.Audit by
				Comptroller General
						(a)AuditThe Comptroller General of the United
				States shall conduct on a biennial basis an audit of the implementation of this
				chapter.
						(b)ReportThe
				Comptroller General shall submit to the appropriate congressional committees a
				report that contains the findings of the audit conducted under subsection (a).
				The report shall be submitted in unclassified form, but may contain a
				classified annex, if necessary.
						676.Authorization
				of appropriationsTo carry out
				this chapter, there are authorized to be appropriated such sums that may be
				necessary for fiscal year 2010 and each subsequent fiscal
				year
					.
		
